DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1, 4-8, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A search has been performed and Applicants claims filed on 1/06/2022 have been fully considered, and these remarks and amendments have overcome the prior art of record.  The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a routing device receives an initial route resolution request message to obtain a requested domain name, where the device determines whether there is a specific DNS server which corresponds to the requested domain name based on comparing the requested domain name to preset domain name configuration information, where the preset domain name configuration information provides a correspondence between a domain name, a specific DNS server, and the address of the specific DNS server, the default destination address of the initial route resolution request message is changed based on the comparison of the requested domain name and the preset domain name configuration information to obtain a routing information request message from the specific DNS server by sending the initial route resolution request to the address of the specific DNS server to obtain the IP address of the requested domain name, then searching for request routing information corresponding to the routing information request message based on the routing information request 
These limitations, in combination with the remaining limitations of claims 1, 8, and 15, are not taught nor suggested by the prior art of record. Claims 2-7 and 11-14 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474